Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-15-1996

Coalition Save v. Bd Ed DE
Precedential or Non-Precedential:

Docket 95-7452




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Coalition Save v. Bd Ed DE" (1996). 1996 Decisions. Paper 111.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/111


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
         UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                          __________________

                               No. 95-7452
                            __________________

                  COALITION TO SAVE OUR CHILDREN,
                                             Appellant

                                    v

               BOARD OF EDUCATION OF THE STATE OF DELAWARE;
      BOARD OF EDUCATION OF THE CHRISTIANA SCHOOL DISTRICT;
      BOARD OF EDUCATION OF THE BRANDYWINE SCHOOL DISTRICT;
       BOARD OF EDUCATION OF THE COLONIAL SCHOOL DISTRICT;
     THE BOARD OF EDUCATION OF THE RED CLAY SCHOOL DISTRICT;
   DELAWARE HOUSE OF REPRESENTATIVES COMMITTEE ON DESEGREGATION
                       __________________

            Appeal from the United States District Court
                  for the District of Delaware
                     (D.C. Civil No. 56-01816)
                         __________________

                  Argued:    Tuesday, March 12, 1996

     Before: NYGAARD, SAROKIN and ALDISERT, Circuit Judges

                            __________________

                     ORDER AMENDING OPINION
                       __________________
   IT IS HEREBY ORDERED that the Slip Opinion filed in this case on July
24, 1996, be
amended as follows:
   Page 17, footnote 8, line 27: Substitute "[An expert called y the
Appellee House of
Representatives,]" for "[Another Coalition expert,]."
                                        By the Court:

                                            /s/ Ruggero J. Aldisert
                                            Ruggero J. Aldisert
                                            Circuit Judge


Dated:    August 15, 1996